Title: To George Washington from Major General William Heath, 14 September 1776
From: Heath, William
To: Washington, George

 

Kingsbridge Septr 14th 1776 3 oClock P.M.
Dear General

I am Just returned (much Fatigued) from East Chester Bay, where I have been with Genl Clinton and Colonel Chester to Reconnoitre the Ground.
I have the Honor this moment to receive yours of this Day, and have Immediately ordered all the Teams here or that Can be Procured to be Sent to you—Would to God that the Business of a Certain Department, was Performed with alertness, I wish it may not Prove the Loss of many Stores if nothing worse.
your Excellency is Pleased to mention the Brigades which you mean to Send to this Post, I find upon Looking over the List, that all Except one are new Levies or Militia, Such are the Troops now Posted here, Except Three or four Regiments—Three of which your Excellency is pleased to order away—your Excellency will Please to Permit me with all Humility to ask if it be Safe, To trust a Post Considered of So much Importance by the Board of General Officers, Almost Entirely to new Troops, a great Part of whom Know Little of Discipline, and have as yet very few works for their Defence, I Flattered my Self that we should have had a Proportion of the Disciplined Troops here I wished no more, your Excellency is Sensible how Difficult it is to manage New Troops Especially So great a Body of them and how Dangerous must it be to trust so many out Posts as there are in this Post to inExperianced Sentinels.
I am Just Informed that a number of militia and Light Horse, are on their march from Connecticut I have this Day ordered 200 men to relieve Colo. Nixon at Morrissania.
Colo. Hutchinson has Sent the Inclosed to me and Urges an answer before he makes up [h]is abstract. your Excellency will please to give Such Direction as you may think Proper. I have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

